Citation Nr: 1203730	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder to include as secondary to a service-connected disability, and if so, whether service connection is warranted.   

(The issues of the propriety of the creation of an overpayment of VA compensation benefits and the waiver of recovery of the calculated overpayment are the subjects of a separate document of this date.)








ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

In a September 2010 rating decision, the RO reopened the claim of service connection for a psychiatric disorder clamed as depression due to the service-connected lumbar disc disease and denied the reopened claim on the merits.  

In an October 2010 statement, the Veteran's attorney expressed disagreement with this decision.  However, a Statement of the Case does not appear to have been issued by the RO.
 
Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, this matter is REMANDED to the RO for the following action:

The RO should take all indicated action in order to furnish a fully responsive Statement of the Case as to the issue of whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, and if so, whether service connection is warranted.  Only if the Veteran perfects his appeal by filing a timely Substantive Appeal should this matter be returned to the Board after completing any necessary development for the purpose of appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


